                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMAAL ANDRE MCNEIL,

                    Petitioner,                              4:18CV3041

      vs.
                                                          MEMORANDUM
STATE OF NEBRASKA, ATTORNEY                                AND ORDER
GENERAL FOR THE STATE OF
NEBRASKA, DOUGLAS COUNTY
ATTORNEY, WARDEN OF N.S.P.,
SCOTT FRANKS, Director of N.S.P.;
LEE ANN RETELSDORF, District Court
Judge, Mrs.; and CLERK OF THE
DISTRICT COURT,

                    Respondents.


       This closed habeas matter is before the court on correspondence dated
October 18, 2019 from Petitioner, which the court construes as a motion for
records. (Filing No. 53.) Petitioner requests that all records related to his habeas
petition be sent to the Clerk of the United States Supreme Court for that Court’s
review.1 On April 30, 2019, the court received notice that Petitioner had filed a
petition for writ of certiorari in the U.S. Supreme Court. (Filing No. 51.)
Petitioner’s petition for certiorari was denied on October 7, 2019, as was his
petition for rehearing on December 9, 2019. (Filing No. 52; Filing No. 54.)
Accordingly,

       IT IS ORDERED that: Petitioner’s correspondence, construed as a motion
for records (filing no. 53), is denied as moot.

      1
        Pursuant to U.S.Sup.Ct. Rule 26, a petitioner is not required to submit a joint
appendix of the records from the lower courts until after an order has been entered by the
U.S. Supreme Court granting certiorari.
Dated this 6th day of March, 2020.

                                     BY THE COURT:


                                     Richard G. Kopf
                                     Senior United States District Judge




                                 2
